Filed 9/28/21 P. v. Flemmings CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




    THE PEOPLE,                                                                                C092553

                    Plaintiff and Respondent,                                      (Super. Ct. No. 97F08683)

           v.

    LARNELL LEE FLEMMINGS,

                    Defendant and Appellant.




         A jury found defendant Larnell Lee Flemmings and his codefendant guilty of first
degree murder and two counts of attempted murder.1 The jury found true the special
circumstance that the murder was committed during the commission of, or attempted




1 A conviction for attempted robbery was dismissed by this court on appeal. (People v.
Flemmings (Jun. 27, 2003, C033687) [nonpub. opn.] (Flemmings).)

                                                             1
commission of, a robbery under Penal Code section 190.2, subdivision (a)(17)(A).2 We
affirmed these convictions on appeal. (Flemmings, supra, C033687.)3
        Defendant petitioned the trial court for resentencing based on changes to the
felony-murder rule under recently enacted Senate Bill No. 1437 (Senate Bill 1437).
(Stats. 2018, ch. 1015, § 4, eff. Jan. 1, 2019.) The trial court summarily denied his
petition after appointing him counsel, but before permitting him to submit briefing,
finding defendant was ineligible for resentencing given the jury’s true finding on the
robbery-murder special circumstance under section 190.2. The court reasoned that in
finding the special circumstance true, the jury necessarily found defendant was the actual
killer, acted with intent to kill, or was a major participant who acted with reckless
indifference to human life during the crimes.
        On appeal, defendant argues: (1) having made a prima facie showing that he was
eligible for relief under section 1170.95, he was entitled not only to appointment of
counsel but also to submit briefing in response to the People’s briefing; (2) the trial court
exceeded the scope of review by relying on the record of conviction; and (3) it could not
be determined from the record of conviction that he was ineligible for relief as a matter of
law, because the jury’s true finding on the robbery-murder special circumstance and this
court’s prior opinion did not preclude him from relief as a matter of law. Under the
reasoning of our Supreme Court in People v. Lewis (2021) 11 Cal.5th 952 (Lewis), we
agree the trial court erred in ruling on the petition before the statutory period allowing
defendant to file briefing had run; the trial court was permitted to consider the record of
conviction; and any error was harmless under People v. Watson (1956) 46 Cal.2d 818




2   Undesignated statutory references are to the Penal Code.
3 We granted defendant’s request to incorporate the record in case No. C033687 into the
record for the present appeal.

                                              2
(Lewis, supra, at p. 973), as defendant was ineligible for relief as a matter of law.
Accordingly, we affirm the denial of the petition.
                                    I. BACKGROUND
       We take the facts from the unpublished opinion we issued in 2003 affirming
defendant’s convictions for murder and attempted murder in Flemmings, supra. In 1997,
Ernest Johnson went to a home, known for drug sales, to pick up a friend’s dog. Andrew
McKissack told Johnson the dog was in the backyard. Defendant, Joe Barnes, and
Demiantra Clay were also in the house, near the kitchen. As Johnson walked through the
house, Barnes grabbed Johnson, put him in a chokehold and held a gun to his head.
Johnson heard defendant and Clay ask where the “dope and money” was. Clay was also
holding a gun. Defendant left the area briefly and Johnson heard a shot. When defendant
returned to the kitchen area, he also had a gun. McKissack was sitting on the floor and
Clay asked, “Are you all about ready to do this?” Johnson heard another shot and saw
McKissack fall over. Johnson did not see who had shot McKissack. Johnson was able to
flee and Clay chased him. As Johnson was running away from Clay, he heard a voice
behind him shouting to shoot him. He was then shot three times. Johnson sustained
gunshot wounds to his back and abdomen. McKissack died of a gunshot to the head.
Another victim, Larry Fort, was found in a bedroom with gunshot wounds in his neck and
chest that resulted in paralysis. (Flemmings, supra, C033687.)
       During an interview with detectives, defendant admitted planning to rob the house
with Clay and Barnes, that the three had entered the house with guns drawn, and he alone
had shot all three victims. Defendant’s girlfriend testified she was present when the three
talked about committing a robbery, she drove them by the house, and defendant told her
he had shot three people that night. (Flemmings, supra, C033687.)
       The jury was instructed with CALJIC No. 8.80.1 that to find the special
circumstance allegation true, it had to find that defendant was the actual killer, acted with



                                              3
intent to kill, or was a major participant who acted with reckless indifference to human
life.4
         A jury convicted defendant and Clay5 of first degree murder of McKissack with a
special circumstance enhancement allegation (§§ 187, 190.2, subd. (a)(17)(A)), two
counts of attempted murder of Johnson and Fort (§§ 664/187), and one count of
attempted robbery of Johnson (§§ 664/211), all while personally using a firearm
(§ 12022.5, subd. (a)). The trial court sentenced defendant to an aggregate term of life
without the possibility of parole on the murder conviction and consecutive terms of life
with the possibility of parole on the attempted murder convictions, plus consecutive 10
year terms on three of the firearm enhancements. The sentences on the attempted
robbery and attendant firearm enhancement were stayed under section 654.
         Defendant appealed his convictions arguing: (1) the trial court erred in admitting
his pretrial statements; (2) there was insufficient evidence of attempted robbery; (3) and
his life sentence for attempted murder was unauthorized. (Flemmings, supra, C033687.)
We reversed and dismissed the attempted robbery of Johnson conviction and remanded
for resentencing. In all other respects, we affirmed the judgment. (Ibid.) On remand, the




4  As relevant here, CALJIC No. 8.80.1 as given provides: “If you are satisfied beyond a
reasonable doubt that a defendant actually killed a human being, you need not find that
the defendant intended to kill in order to find the special circumstance to be true. [¶] If
you find that a defendant was not the actual killer of a human being, or if you are unable
to decide whether the defendant was an actual killer or aider and abettor or co-
conspirator, you cannot find the special circumstance to be true as to that date [sic] unless
you are satisfied beyond a reasonable doubt that such defendant with the intent to kill
aided, abetted, counseled, commanded, induced, solicited, requested or assisted any act in
the commission of the murder in the first degree or with reckless indifference to human
life and as a major participant, aided, abetted, counseled, commanded, induced,
solicited[,] requested, or solicited [sic] in the crime of robbery, which resulted in a death
of a human being, namely Andrew McKissack.”
5   Barnes was prosecuted separately. (Flemmings, supra, C033687.)

                                              4
trial court resentenced defendant to a term of life without the possibility of parole, plus 41
years four months.
        In March 2019, defendant filed a petition for resentencing under section 1170.95.
The declaration attached to his petition declared the information “filed against [him] . . .
allowed the prosecution to proceed under a theory of felony murder or murder under the
natural and probable consequences doctrine”; that at trial, he “was convicted of 1st . . .
degree murder pursuant to the felony murder rule or the natural and probable
consequences doctrine”; and, following the amendments to sections 188 and 189, he
“could not now be convicted of 1st . . . degree murder.” He did not aver that he was
convicted of first degree felony murder and could not now be convicted because he was
not the actual killer; did not, with the intent to kill, aid, abet, counsel, command, induce,
solicit, request, or assist the actual killer in the commission of murder in the first degree;
and was not a major participant in the felony or did not act with reckless indifference to
human life during the course of the crime or felony. Petitioner also requested the
appointment of counsel. The trial court appointed counsel for defendant on March 27,
2019.
        The trial court granted the People’s motion for an extension of time to file their
briefing. The People filed a motion to dismiss the petition for resentencing on July 25,
2019, arguing defendant was ineligible for relief based on the true finding on the special
circumstance. Without waiting for the statutory period for defendant to file a responsive
brief to run, on August 12, 2019, the trial court denied the petition. The trial court found
defendant had not shown he was eligible for relief under section 1170.95, because in
finding the special circumstance true, “the jury necessarily found that defendant . . . was
either the actual killer, acted with intent to kill, or was a major participant in the
underlying crime who acted with reckless indifference to human life. This as the jury
was specifically instructed with CALJIC No. 8.80.1 that it must make such a finding
before finding true the . . . section 190.2[, subdivision ](a)(17) robbery-murder special

                                               5
circumstance.” Defendant’s motion for an extension of time to file a responsive brief,
filed on August 13, 2019, was denied as moot.
                                      II. DISCUSSION
A.     Statutory Background
       Senate Bill 1437, effective January 1, 2019, revised the felony-murder rule in
California “to ensure that murder liability is not imposed on a person who is not the
actual killer, did not act with the intent to kill, or was not a major participant in the
underlying felony who acted with reckless indifference to human life.” (Stats. 2018, ch.
1015, § 1, subd. (f).) The bill amended the definition of malice in section 188, revised
the definition of the degrees of murder to address felony-murder liability in section 189,
and added section 1170.95, “which provides a procedure by which those convicted of
murder can seek retroactive relief if the changes in the law would affect their previously
sustained convictions.” (People v. Gutierrez-Salazar (2019) 38 Cal.App.5th 411, 417,
citing Stats. 2018, ch. 1015, §§ 2-4.)
       Section 1170.95, subdivision (a) states that a person convicted of felony murder or
murder under a natural and probable consequences theory may file a petition with the
court for resentencing “when all of the following conditions apply: [¶] (1) A complaint,
information, or indictment was filed against the petitioner that allowed the prosecution to
proceed under a theory of felony murder or murder under the natural and probable
consequences doctrine. [¶] (2) The petitioner was convicted of first degree or second
degree murder following a trial or accepted a plea offer in lieu of a trial at which the
petitioner could be convicted for first degree or second degree murder. [¶] (3) The
petitioner could not be convicted of first or second degree murder because of changes to
Section 188 or 189 made effective January 1, 2019.”
       Subdivision (b) requires the petitioner to submit a declaration that avers eligibility
for relief under the statute (based on the requirements of subdivision (a)) and states the
superior court case number, the year of conviction, and whether petitioner requests

                                               6
appointment of counsel. (§ 1170.95, subd. (b).) Section 1170.95, subdivision (c), which
dictates how the court must handle the petition, reads: “The court shall review the
petition and determine if the petitioner has made a prima facie showing that the petitioner
falls within the provisions of this section. If the petitioner has requested counsel, the
court shall appoint counsel to represent the petitioner. The prosecutor shall file and serve
a response within 60 days of service of the petition and the petitioner may file and serve a
reply within 30 days after the prosecutor response is served. These deadlines shall be
extended for good cause. If the petitioner makes a prima facie showing that he or she is
entitled to relief, the court shall issue an order to show cause.”
          Section 1170.95, subdivision (d) provides that a hearing to determine whether to
vacate the murder conviction, recall the sentence, and resentence the petitioner as needed
should be held within 60 days after the order to show cause; and the prosecution bears the
burden of proving beyond a reasonable doubt that the petitioner is ineligible for
resentencing. At the hearing, “[t]he prosecutor and the petitioner may rely on the record
of conviction or offer new or additional evidence to meet their respective burdens.”
(Ibid.)
B.        Statutory Procedures
          Defendant contends the trial court erred in summarily denying his petition without
following the statutorily mandated procedures of section 1170.95; specifically, permitting
him to file a reply to the People’s brief. He also contends under the statutory procedures,
it was improper for the trial court to consider the record of conviction.
          After briefing was completed in this case, our Supreme Court issued its decision in
Lewis, supra, 11 Cal.5th 952, concluding “that the statutory language and legislative
intent of section 1170.95 make clear that petitioners are entitled to the appointment of
counsel upon the filing of a facially sufficient petition (see § 1170.95, subds. (b), (c)) and
that only after the appointment of counsel and the opportunity for briefing may the
superior court consider the record of conviction to determine whether ‘the petitioner

                                               7
makes a prima facie showing that he or she is entitled to relief.’ (§ 1170.95, subd. (c).)”
(Id. at. p. 957.)
       The People make no claim defendant did not file “a facially sufficient petition”
under section 1170.95, subdivision (a), and the trial court appointed counsel.
Accordingly, defendant was also entitled to the opportunity for briefing before the
superior court could consider the record of conviction to determine his entitlement to
relief. The statute explicitly provides the defendant 30 days after the People’s brief is
filed in which to file his brief. Here, defendant had until August 26, 2019, to file his
brief. The trial court’s ruling relied on the record of conviction to conclude defendant
was ineligible for relief. This ruling issued on August 12, 2019, two weeks before the
allotted briefing period had run. Under Lewis, this was error.
C.     Prejudice
       Defendant contends the failure to follow the statutory procedure in this case was
prejudicial under Chapman v. California (1967) 386 U.S. 18, as it effectively denied him
the assistance of counsel. Lewis holds we review the denial of counsel for harmless error
under People v. Watson, supra, 46 Cal.2d 818. (Lewis, supra, 11 Cal.5th at p. 973.)
Because the denial of counsel and the opportunity to brief the issue are connected in the
statute, the same standard of prejudice applies. Defendant “must therefore ‘demonstrate
there is a reasonable probability that in the absence of the error he . . . would have
obtained a more favorable result.’ ” (Id. at p. 974) That is, defendant has the burden of
showing it is reasonably probable that if he had been permitted to file briefing, his
petition would not have been summarily denied without an evidentiary hearing. (Ibid.)




                                              8
       Defendant attempts to meet his burden by arguing the jury’s special-circumstance
finding did not render him ineligible for relief as a matter of law.6 Specifically, he
contends the jury did not necessarily find he was the actual killer or acted with intent to
kill; and, because the decisions in People v. Banks (2015) 61 Cal.4th 788 and People v.
Clark (2016) 63 Cal.4th 522 changed the definition of what it means to be a major
participant, acting with reckless indifference to life, the finding did not establish he was a
major participant in the underlying felony. Thus, he contends the trial court could not
rely on the jury’s finding to determine he was ineligible for relief under section 1170.95.
       Contrary to defendant’s argument, the Banks and Clark decisions did not
pronounce new standards for the determination of “major participant” and “reckless
indifference” such that the jury’s finding is no longer determinative of that issue.
“[T]here is no basis to conclude as a general matter that a pre-Banks and Clark jury was
instructed differently than a post-Banks and Clark jury, or resolved different factual
issues, answered different questions, or applied different standards. The mandatory
instructions did not change, and the pre-Banks and Clark jury necessarily resolved the
same factual issues beyond a reasonable doubt that a post-Banks and Clark jury would
necessarily resolve beyond a reasonable doubt. [¶] Of course, jury findings in a final
judgment are generally considered to be valid and binding unless and until they are
overturned by collateral attack, regardless of whether they were subjected to appellate
review. Nothing in Banks or Clark supports the automatic invalidation or disregard of
such findings by a properly instructed jury.” (People v. Nunez (2020) 57 Cal.App.5th 78,
94, review granted Jan. 13, 2021, S265918.)




6 Defendant also claims our prior opinion does not resolve the factual issue of whether
defendant was the actual killer. Because we conclude the special circumstance finding
precludes him from relief as a matter of law, we need not address this claim.

                                              9
       “The requirements for the felony-murder special circumstance did not change as a
part of Senate Bill No. 1437, and are identical to the new requirements for felony murder
following the enactment of Senate Bill No. 1437. In both instances, the defendant must
have either actually killed the victim [citations]; acted with the intent to kill in aiding,
abetting, counseling, commanding, inducing, soliciting, requesting, or assisting in the
killing [citations]; or been a major participant in the underlying felony and acted with
reckless indifference to human life [citations]. By finding a special circumstance
allegation true, the jury makes precisely the same finding it must make in order to convict
a defendant of felony murder under the new law. Because a defendant with a felony-
murder special circumstance could still be convicted of murder, he is ineligible as a
matter of law to have his murder conviction vacated.” (People v. Galvan (2020)
52 Cal.App.5th 1134, 1140-1141 (Galvan), review granted Oct. 14, 2020, S264284; see
People v. Jones (2020) 56 Cal.App.5th 474, review granted Jan. 27, 2021, S265854;
People v. Gomez (2020) 52 Cal.App.5th 1, review granted Oct. 14, 2020, S264033;
People v. Murillo (2020) 54 Cal.App.5th 160, review granted Nov. 18, 2020, S264978;
People v. Allison (2020) 55 Cal.App.5th 449.)
       We recognize some appellate courts have come to contrary conclusions and the
issue is currently pending in our Supreme Court. (See People v. Torres (2020)
46 Cal.App.5th 1168, review granted June 24, 2020, S262011; People v. Law (2020)
48 Cal.App.5th 811, review granted July 8, 2020, S262490; People v. Smith (2020)
49 Cal.App.5th 85, review granted July 22, 2020, S262835; People v. York (2020)
54 Cal.App.5th 250, review granted Nov. 18, 2020, S264954; People v. Harris (2021)
60 Cal.App.5th 939, review granted Apr. 28, 2021, S267802.) We, however, find the
Galvan line of cases more persuasive.
       Section 1170.95 expressly limits evidentiary hearings to circumstances where a
petitioner can demonstrate they “could not be convicted of first or second degree murder
because of changes to Section 188 or 189 made effective January 1, 2019.” (§ 1170.95,

                                               10
subd. (a)(3).) Because the special circumstances finding remains valid and binding,
defendant could still be convicted of first degree murder, despite the changes to sections
188 and 189. It is not reasonably probable that if defendant had been permitted to file
briefing, his petition would not have been summarily denied without an evidentiary
hearing.
                                   III. DISPOSITION
       We affirm the order denying defendant’s petition for resentencing.


                                                         /S/

                                                 RENNER, J.



We concur:


/S/

BLEASE, Acting P. J.


/S/

ROBIE, J.




                                            11